FILED
                             NOT FOR PUBLICATION                            NOV 02 2016

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BOBBY TUCKER; Z.T., a minor,                     No. 14-36096

                Plaintiffs-Appellants,           D.C. No. 2:13-cv-01566-BAT

 v.
                                                 MEMORANDUM*
SEATTLE HOUSING AUTHORITY; et
al.,

                Defendants-Appellees.


                     Appeal from the United States District Court
                        for the Western District of Washington
                     Brian Tsuchida, Magistrate Judge, Presiding**

                            Submitted October 25, 2016***

Before:         LEAVY, GRABER, and CHRISTEN, Circuit Judges.

      Bobby Tucker and his minor child, Z.T., appeal pro se from the district

court’s summary judgment in their 42 U.S.C. § 1983 action alleging claims relating

           *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
           **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).

          ***The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to their project-based Section 8 housing. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Jones v. Blanas, 393 F.3d 918, 926 (9th Cir. 2004),

and we affirm.

      The district court properly granted summary judgment because appellants

failed to raise a genuine dispute of material fact as to whether they were entitled to

a grievance procedure and to remain on the housing wait list. See 42 U.S.C.

§ 1437f(o)(13)(J) (family retains place on waiting list only where family “rejects

an offer of project-based assistance”); Moore v. Nw. Fabricators, Inc., 314 P.2d
941, 942 (Wash. 1957) (“Abandonment, as applied to leases, involves an absolute

relinquishment of premises by a tenant, consisting of act or omission and an intent

to abandon.”); 24 C.F.R. § 983.256(f)(3)(ii) (“The term of the lease terminates if

. . . [t]he tenant terminates the lease”); 24 C.F.R. § 983.261(d) (“If the family

terminates the assisted lease before the end of one year, the family relinquishes the

opportunity for continued tenant-based assistance.”).

      We do not consider new evidence introduced on appeal. See Kirshner v.

Uniden Corp. of Am., 842 F.2d 1074, 1077 (9th Cir. 1988).

      Appellants’ requests for appointment of counsel are denied.

      Appellants’ motion to expedite the case, filed on May 23, 2016, is granted.

      AFFIRMED.


                                           2                                        14-36096